Name: Decision No 3/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 amending Appendix II to the Convention of 20 May 1987 on common transit
 Type: Decision
 Subject Matter: tariff policy;  economic geography;  civil law
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(21)Decision No 3/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 amending Appendix II to the Convention of 20 May 1987 on common transit Official Journal L 371 , 31/12/1994 P. 0006 - 0008DECISION No 3/94 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 8 December 1994 amending Appendix II of the Convention of 20 May 1987 on common transit (94/949/EC) THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on common transit (1), and in particular Article 15 (3) (a) thereof, Whereas Appendix II of the Convention contains, inter alia, specific provisions relating to guarantees; Whereas because of a significant increase of fraud in common transit operations, it is necessary to widen the application of Articles 34A and 34B (2) of Appendix II of the Convention of 20 May 1987 on common transit and to introduce further flexibility in the application of Article 34B of this Appendix. Articles which lay down respectively the rules for forbidding and increasing the level of the comprehensive guarantee, by amending these Articles and deleting the Annex containing the list of sensitive goods, and to align the corresponding provisions of Article 41 of Appendix II concerning the increase of the flat rate guarantee, HAS DECIDED AS FOLLOWS: Article 1 Appendix II of the Convention is amended as follows: 1. Article 34A, first subparagraph, is replaced by the following: 'When T1 or T2 operations present, because of the nature of the goods concerned, exceptional risks of fraud, on request of one or more Contracting Parties, the use of the comprehensive guarantee may be temporarily forbidden with regard to such goods by a decision of the Joint Committee.' 2. Article 34B is replaced by the following: 'Article 34B Without prejudice to the provisions of Article 34A of this Appendix the level of the comprehensive guarantee shall be determined as follows: 1. The amount of the guarantee shall be set at least at 30 % of the duties and other charges payable according to the procedures laid down in point 4 below or on the basis of any other method of calculation that achieves the same result. 2. The comprehensive guarantee shall be fixed at a level equal to the full amount of duties and other charges payable, under the provisions of point 4 below or on the basis of any other method of calculation that achieves the same result, when it is intended to cover T1 or T2 operations concerning goods, having been the subject of a decision of the Joint Committee adopted by means of an accelerated written procedure by which the Contracting Parties have agreed that the transit procedure presents increased risks of fraud. The Contracting Parties shall take, from the introduction of the written procedure, the necessary measures to take account of the subject of the proposed decision. However, the competent authorities of the countries concerned may set the amount of the guarantee at 50 % of the duties and other charges payable for persons: - who are established in the country where the guarantee is furnished, - who are regular users of the common transit system, - whose financial situation is such that they can meet their commitments, and - who have not committed any serious infringement of customs or tax laws. If this subparagraph is applied, the office of guarantee shall enter in box 7 of the certificate of guarantee provided for in Article 35 of this Appendix one of the following statements: - aplicaciÃ ³n del segundo apartado del punto 2 del artÃ ­culo 34 ter del ApÃ ©ndice II del Convenio de 20 de mayo de 1987 - anvendelse af artikel 34 b, nr. 2, andet afsnit, tillaeg II til konventionen af 20. maj 1987 - Anwendung von Artikel 34b, Nummer 2, zweiter Unterabsatz der Anlage II des UEbereinkommens vom 20. Mai 1987 - aaoeÃ ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 34B, Ã ³Ã §Ã ¬aassÃ ¯ 2, aeaaÃ ½Ã ´aaÃ ±Ã ¯ aaaeUEoeÃ ©Ã ¯ Ã ´Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ¡Ã ±Ã ´Ã Ã ¬Ã ¡Ã ´Ã ¯Ã ² II Ã ´Ã §Ã ² Ã ³Ã ½Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã ´Ã §Ã ² 20Ã §Ã ² Ã Ã ¡ÃÃ ¯Ã µ 1987 - application of the second subparagraph of Article 34 B (2) of Appendix II of the Convention of 20 May 1987 - application de l'article 34 ter, point 2 deuxiÃ ¨me alinÃ ©a de l'appendice II de la Convention du 20 mai 1987 - applicazione dell'articolo 34 ter, punto 2 secondo comma dell'appendice II della Convenzione del 20 maggio 1987 - toepassing artikel 34 ter, punt 2, tweede alinea van aanhangsel II bij de Overeenkomst van 20 mei 1987 - aplicaÃ §Ã £o do ponto 2, segundo parÃ ¡grafo, do artigo 34o. B do apÃ ªndice II da ConvenÃ §Ã £o de 20 de Maio de 1987 - 20. paeivaenae toukokuuta 1987 tehdyn yleissopimuksen II liitteen 34 B artiklan 2 kohdan toista alakohtaa sovellettu - Beiting b-lidar 2. mgr. 2. toelul. 34. gr. II. vidbaetis vis samninginn frÃ ¡ 20. maÃ ­ 1987 - anvendelse av Artikkel 34 b, nummer 2, andre avsnitt av vedlegg II til konvensionen av 20. mai 1987 - tillaempning av artikel 34 b, punkten 2, andra stycket, i bilaga II till konventionen av 20. maj 1987 3. Where the Common transit declaration includes other goods besides those covered by point 2 of this Article the provisions relating to the amount of the comprehensive guarantee shall be applied as if the two categories of goods were covered by separate declarations. However, account shall not be taken of the presence of goods of either category if the quantity or value thereof is relatively insignificant. 4. In order to apply this Article the office of guarantee shall make an evaluation over a period of one week of: - consignments made, - the duties and other charges payable taking account of the highest level of taxation applicable in one of the countries concerned. This evaluation shall be made on the basis of the commercial and accounting documentation of the person concerned in respect of goods transported during the past year, the amount obtained then being divided by 52. In the case of new operators the office of guarantee shall in collaboration with the person concerned estimate the quantity, value and taxes applicable to the goods being transported over a given period based on data already available. The office of guarantee shall by extrapolation determine the likely value of and taxes on the goods to be transported during a period of one week. The office of guarantee shall carry out an annual review of the amount of the comprehensive guarantee, in particular on the basis of information from the offices of departure, and shall if appropriate adjust the amount. 5. At least once a year, the Joint Committee shall determine whether or not, the measures taken under point 2 of this Article need to be continued.' 3. Article 41 is amended as follows: - In paragraph 2 the following subparagraph is added: 'In particular, a transport operation shall be considered as involving increased risks when it concerns goods to which, with respect to the use of the comprehensive guarantee, the provisions of Articles 34A or 34B (2) are applicable.' - Paragraph 3 first subparagraph is replaced by the following: 'Additionally, the carriage of goods listed in Annex VIII shall give rise to an increase in the amount of the flat-rate guarantee where the quantity of goods carried exceeds the quantity corresponding to the flat-rate amount of ECU 7 000.' 4. Annex VIII A of Appendix II of the Convention is deleted. Article 2 This Decision shall enter into force on 1 April 1995. Done at Brussels, 8 December 1994. For the Joint Committee The chairman Peter WILMOTT (1) OJ No L 226, 13. 8. 1987, p. 2.